UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1530



WILLIAM H. WYATT, JR.,

                                              Plaintiff - Appellant,

          versus


MORRIS JONES, Colonial; CITY OF PETERSBURG, a
Municipal Corporation organized under the laws
of the Commonwealth of Virginia; C. A. BRYANT,
Individually and in his capacity as an Officer
with the Petersburg Police Department; T. E.
INDIVIDUALLY AND IN HIS CAPACITY AS AN OFFICER
WITH   THE   PETERSBURG   POLICE   DEPARTMENT;
DETECTIVE INDIVIDUALLY AND IN HIS CAPACITY AS
AN   OFFICER   OF    THE   PETERSBURG   POLICE
DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-247-3)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
William H. Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William H. Wyatt, Jr., seeks to appeal the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and find no reversible error. Accordingly,

we deny Wyatt’s motion for leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court.

See Wyatt v. Jones, No. CA-03-247-3 (E.D. Va. filed Mar. 18, 2003

& entered Mar. 19, 2003; Apr. 11, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2